Order of the County Court of Kings county granting defendant’s motion to dismiss an indictment charging, him with grand larceny, second *864degree, on two counts, (1) statutory larceny as bailee and attorney, and (2) common-law larceny, reversed on the law, motion denied and indictment reinstated. Though the grand jury minutes disclose that the facts were illy developed, sufficient appears prima facie to sustain the indictment so far as it concerns statutory grand larceny in the second degree. Lazansky, P. J., Carswell, Davis, Johnston and Close, JJ., concur.